DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/20.

Applicant's election with traverse of group II and the species of figure 7 in the reply filed on 12/7/20 is acknowledged.  
In view of applicant’s request for consideration, the election of species portion of the requirement is withdrawn.  
Regarding the portion of the requirement between identified groups I, II, and III, applicant’s traversal is on the ground(s) that 1) certain ones of the claims are similarly classified; 2) the defined inventions have overlapping features; and 3) certain dependent claims introduce features similar to certain ones of the base claims of other identified groups.  This is not found persuasive.  Regarding point 1), applicant indicates that “[The] requirement has not been met as…two groups have the same classification”.  Applicant’s position in this regard is not wholly understood.  Similar classification in and of itself does preclude requirement for separation.  Note on page 3 of applicant’s response, the MPEP indicates that “the examiner must show by appropriate explanation one of the following” (emphasis added).  Additionally, “one of the following” includes section (B) which indicates that one of the evidences in support of restriction can be provided by “[a] separate status in the art when they [i.e. the identified evidence claims (i.e. the independent claims) that are relied upon in support of the requirement.  Overlapping features introduced in dependent claims do not prohibit restriction.
The requirement is still deemed proper and is therefore made FINAL.

It is requested that applicant cancel non-elected claims 1-7 and 15-20 in response to this action to facilitate the issue process if the application is ultimately allowed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, reference to the locking member being disengaged when the vehicle is in park is generally confusing as no element or means for performing the referenced function is recited.
Claim 14, “the removable” in the last line lacks clear antecedent basis and is not understood.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clifford et al. ‘849.
Clifford (figure 5 embodiment) teaches a vehicle including a floor (i.e. floor section of rear cargo area), a base (at 14) configured to engage with the floor, a frame (including elements 20, 30+)coupled to the 
Claim 9, the relied upon cross member is coupled to a vehicle-rearward portion of the frame as broadly claimed.  The rotatable member is configured to move from a closed position to an open position as broadly claimed via hinges 54.  
Claim 10, the device further includes a locking member (elements 48+) operable between an engaged position and a disengaged position.  The member is coupled to the rotatable member as broadly claimed.  Additionally, the locking member can be disengaged when the vehicle is in park and is configured as broadly claimed and as best understood.
Claim 12,  the rotatable member and the base cooperate to define an aperture accessible to a user in a vehicle-rearward location as broadly claimed. 
Claim 14, the relied upon floor structure includes raised portions and defines thickness as broadly claimed.  The claim is being interpreted as best understood in light of the section 112 issues noted above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clifford et al. ‘849 in view of Geeves ‘733.
Regarding claim 11, Clifford teaches a cargo storage compartment structure for use in a rear cargo area of a vehicle including all of the features of claim 11 as discussed above regarding claim 8 but fails to specifically teach that the rotatable member is transparent as recited.
Geeves teaches a cargo storage compartment structure for use in a rear cargo area of a vehicle (figure 5 of Geeves) wherein structural elements of the storage device are made of transparent material (e.g. to allow for quick identification of handled cargo objects – see column 3, lines 29-33 etc.).
In order to facilitate quicker visual identification of handled objects on the support element 12 (figure 5 of Clifford) and/or to provide for clearer driver viewing through the vehicle rear window if the device is deployed during vehicle operation, it would have been obvious to one of ordinary skill in the art to fabricate the rotatable member (52, figure 5) of Clifford et al. from transparent material in view of the teachings of Geeves.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clifford et al. ‘849 in view of Povinelli et al. ‘842.
Regarding claim 13, Clifford teaches a cargo storage compartment structure for use in a rear cargo area of a vehicle including all of the features of claim 13 as discussed above regarding claim 8 but fails to specifically teach that a light source is coupled to the frame structure as recited.

In order to facilitate visual identification of handled objects and/or component structure, it would have been obvious to one of ordinary skill in the art to provide one of the relied upon vertical frame members (e.g. elements 20, 30) of Clifford et al. with a light source in view of the teachings of Povinelli et al. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. describe a reconfigurable storage container at a front passenger seat floor.  Andrus et al. teach a front mounted storage container system known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.










/STEPHEN T GORDON/Primary Examiner, Art Unit 3612